3

--------------------------------------------------------------------------------

Exhibit 10.1

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (this "Agreement") is entered into as of May 15,
2020 (the "Execution Date"), by and between Sphere 3D Corp., a corporation
incorporated under the laws of the Province of Ontario ("Sphere" or the
"Company"), and Oasis Capital, LLC, a Puerto Rico limited liability company (the
"Investor").

RECITALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
$11,000,000 of the Company's Common Stock (as defined below);

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

ARTICLE I
CERTAIN DEFINITIONS

Section 1.1 RECITALS. The parties acknowledge and agree that the recitals set
forth above are true and correct and are hereby incorporated in and made a part
of this Agreement.

Section 1.2 DEFINED TERMS. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

"All Option Puts" means, collectively, Option 1 Put, Option 2 Put and Option 3
Put. 

"Agreement" shall have the meaning specified in the preamble hereof.

"Available Amount" means, initially, the Maximum Commitment Amount, which amount
shall be reduced by the Investment Amount following each successful Closing,
each time the Investor purchases shares of Common Stock pursuant to an Option 1
Put, Option 2 Put or Option 3 Put.

"Average Daily Trading Volume" shall mean the average trading volume of the
Company's Common Stock in the 10 Trading Days immediately preceding the
respective Put Date.

"Bankruptcy Law" means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

"Claim Notice" shall have the meaning specified in ‎Section 9.3(a).

"Clearing Costs" shall mean all of the Investor's broker and Transfer Agent
fees.

"Clearing Date" shall be the date on which the Investor receives the Put Shares
as DWAC Shares in its brokerage account.

"Closing" shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to ‎Section 2.3.

"Closing Certificate" shall mean the closing "Officer's Certificate" of the
Company in the form of Exhibit B hereto.

--------------------------------------------------------------------------------

"Closing Date" shall mean the date of any Closing hereunder.

"Commitment Period" shall mean the period commencing on the Execution Date, and
ending on the earlier of (i) the date on which the Investor shall have purchased
Put Shares pursuant to this Agreement equal to the Maximum Commitment Amount,
(ii) May 15, 2023, or (iii) written notice of termination by the Company to the
Investor (which shall not occur at any time that the Investor holds any of the
Put Shares).

"Commitment Shares" means 77,465 shares of Common Stock issued by the Company to
the Investor pursuant to Section ‎6.5.

"Common Stock" shall mean the Company's common stock, no par value, and any
shares of any other class of common stock whether now or hereafter authorized,
having the right to participate in the distribution of dividends (as and when
declared) and assets (upon liquidation of the Company).

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

"Company" shall have the meaning specified in the preamble to this Agreement.

"Confidential Information" means any information disclosed by either party to
this Agreement, or their affiliates, agents or representatives, to the other
party to this Agreement, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
formulae, business information, trade secrets, technology, strategies.
prototypes, samples, plant and equipment), which may or may not be designated as
"Confidential," "Proprietary" or some similar designation.  Information
communicated orally shall be considered Confidential Information. Confidential
Information may also include information disclosed by third parties. 
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no fault, action or inaction of the receiving party;
(iii) is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party's files and
records immediately prior to the time of disclosure; (iv) is obtained by the
receiving party from a third party without a breach of such third party's
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party's Confidential
Information, as shown by documents and other competent evidence in the receiving
party's possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

"Current Report" shall have the meaning set forth in ‎Section 6.4.

"Custodian" means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

"Damages" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).

"Dispute Period" shall have the meaning specified in ‎Section 9.3(a).

"Disqualification Event" shall have the meaning specified in ‎Section 4.27.

"DTC" shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.

--------------------------------------------------------------------------------

"DTC/FAST Program" shall mean the DTC's Fast Automated Securities Transfer
Program.

"DWAC" shall mean Deposit Withdrawal at Custodian as defined by the DTC.

"DWAC Eligible" shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC's operational arrangements, including, without
limitation, transfer through DTC's DWAC system, (b) the Company has been
approved (without revocation) by the DTC's underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the
Commitment Shares or Put Shares, as applicable, are otherwise eligible for
delivery via DWAC, and (e) the Transfer Agent does not have a policy prohibiting
or limiting delivery of the Put Shares or Commitment Shares, as applicable, via
DWAC.

"DWAC Shares" means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor's or its designee's
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

"Environmental Laws" shall have the meaning set forth in ‎Section 4.14.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

"Execution Date" shall have the meaning set forth in the preamble to this
Agreement.

"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.

"Indemnified Party" shall have the meaning specified in ‎Section 9.2.

"Indemnifying Party" shall have the meaning specified in ‎Section 9.2.

"Indemnity Notice" shall have the meaning specified in ‎Section 9.3(b).

"Intellectual Property" shall mean all trademarks, trademark applications, trade
names, service marks, service mark registrations, service names, patents, patent
applications, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights.

"Investment Amount" shall mean the dollar value equal to the amount of Put
Shares referenced in the Put Notice multiplied by the Option 1 Purchase Price,
Option 2 Purchase Price or Option 3 Purchase Price (as applicable) minus the
Clearing Costs.

"Investor" shall have the meaning specified in the preamble to this Agreement.

"Issuer Covered Person" shall have the meaning specified in ‎Section 4.27.

"Lien" means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or any other restriction.

"Material Adverse Effect" shall mean any effect on the business, operations,
properties, or financial condition of the Company and/or the Subsidiaries that
is material and adverse to the Company and/or the Subsidiaries and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company and/or the Subsidiaries to
enter into and/or perform its obligations under any Transaction Document.

"Maximum Commitment Amount" shall mean $11,000,000.

"Option 1 Maximum Put Amount" shall mean:

--------------------------------------------------------------------------------

(a) if, on the Put Date, the closing bid price of the Common Stock on the
Principal Market is less than $2.00, then "Option 1 Maximum Put Amount" shall
mean the lesser of (i) 120,000 shares, or (ii) 20% of the Average Daily Trading
Volume; and

(b) if, on the Put Date, the closing bid price of the Common Stock on the
Principal Market is $2.00 or greater, then "Option 1 Maximum Put Amount" shall
mean the lesser of (i) 140,000 shares, or (ii) 20% of the Average Daily Trading
Volume.

"Option 1 Purchase Price" shall mean the lesser of (i) the lowest traded price
of the Common Stock on the Principal Market on the Clearing Date, or (ii) the
average of the three lowest closing sale prices of the Common Stock on the
Principal Market during the Option 1 Valuation Period (as reported by Bloomberg
Finance L.P. or other reputable source).

"Option 1 Put" shall mean the right of the Company to require the Investor to
purchase shares of Common Stock at the Option 1 Purchase Price, subject to the
terms and conditions of this Agreement.

"Option 1 Valuation Period" shall mean the period of 12 consecutive Trading Days
immediately preceding the Clearing Date associated with the applicable Put
Notice during which the Option 1 Purchase Price of the Common Stock is valued.

"Option 2 Maximum Put Amount" shall mean the lesser of (i) such amount that
equals 10% of the daily trading volume of the Common Stock on the Put Date, and
(ii) $200,000.

"Option 2 Purchase Price" shall mean the lesser of (i) 91% of the lowest traded
price of the Common Stock on the Principal Market during the Option 2 Valuation
Period (as reported by Bloomberg Finance L.P. or other reputable source), or
(ii) 93% of the VWAP on the Clearing Date, or (iii) 93% of the closing bid price
of the Common Stock on the Principal Market on the Clearing Date.

"Option 2 Put" shall mean the right of the Company to require the Investor to
purchase shares of Common Stock at the Option 2 Purchase Price, subject to the
terms and conditions of this Agreement.

"Option 2 Valuation Period" shall mean the period of 10 consecutive Trading Days
immediately preceding the Put Date associated with the applicable Put Notice
during which the Option 2 Purchase Price of the Common Stock is valued.

"Option 3 Maximum Put Amount" shall mean an amount that equals 10% of the
Average Daily Trading Volume during the Option 3 Valuation Period.       

"Option 3 Purchase Price" shall mean $2.00 per share.

"Option 3 Put" shall mean the right of the Company to require the Investor to
purchase shares of Common Stock at the Option 3 Purchase Price, subject to the
terms and conditions of this Agreement.

"Option 3 Valuation Period" shall mean the period during the Average Daily
Trading Volume (excluding the two highest volume Trading Days). 

"Person" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

"Principal Market" shall mean the NASDAQ stock market.

"Prohibited Put Price" shall mean $1.58 per share, which shall be adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Prohibited Put Price shall mean the lower of (i) the
adjusted price and (ii) $1.58.

--------------------------------------------------------------------------------

"Put Date" shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to ‎Section 2.2(b).

"Put Notice" shall mean a written notice, substantially in the form of Exhibit A
hereto, addressed to the Investor and setting forth the amount of Put Shares
which the Company intends to require the Investor to purchase pursuant to the
terms of this Agreement.

"Put Shares" shall mean all shares of Common Stock issued, or that the Company
shall be entitled to issue, per any applicable Put Notice in accordance with the
terms and conditions of this Agreement.

"Registration Rights Agreement" means that agreement in the form attached hereto
as Exhibit D.

"Registration Statement" shall have the meaning specified in ‎Section 6.4.

"Regulation D" shall mean Regulation D promulgated under the Securities Act.

"Rule 144" shall mean Rule 144 promulgated under the Securities Act or any
similar provision then in force under the Securities Act.

"SEC" shall mean the United States Securities and Exchange Commission.

"SEC Documents" shall have the meaning specified in ‎Section 4.5.

"Securities" means, collectively, the Put Shares and the Commitment Shares.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Short Sales" shall mean all "short sales" as defined in Rule 200 of Regulation
SHO under the Exchange Act.

"Subsidiary" or "Subsidiaries" means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

"Third Party Claim" shall have the meaning specified in ‎Section 9.3(a).

"Trading Day" shall mean a day on which the Principal Market shall be open for
business.

"Transaction Documents" shall mean this Agreement, the Registration Rights
Agreement and all schedules and exhibits hereto and thereto.

"Transfer Agent" shall mean TSX Trust, the current transfer agent of the
Company, and any successor transfer agent of the Company.

"Transfer Agent Instruction Letter" means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Put Shares and
the Commitment Shares pursuant to the Transaction Documents, in the form of
Exhibit C attached hereto.

"VWAP" shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a national exchange as included in the term Principal Market, the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on such national exchange on which the Common Stock is then
listed or quoted for trading as reported by Bloomberg L.P. or Quotestream, a
product of QuoteMedia, Inc. (based on a Trading Day from 9:30 a.m. (New York
City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock is not
then traded on a national exchange, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTCQX, OTCQB,
OTC Pink or OTC Bulletin Board (as applicable); (c) if the Common Stock is not
then quoted for trading on the OTCQX, OTCQB, OTC Pink or OTC Bulletin Board and
if prices for the Common Stock are then reported in the OTC markets or a similar
organization or agency, the most recent bid price per share of the Common Stock
so reported that reflects the equivalent of a trading market for the Common
Stock; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investor and reasonably acceptable to the Company.

--------------------------------------------------------------------------------

ARTICLE II
PURCHASE AND SALE OF COMMON STOCK

Section 2.1 PUTS. Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), the Company shall have the
right, but not the obligation, to direct the Investor, to process an:

(a) Option 1 Put by its delivery to the Investor of a Put Notice from time to
time during the Commitment Period, to purchase Put Shares, provided that
notwithstanding any other terms of this Agreement, in each instance, (i) the
Investment Amount is not more than the Option 1 Maximum Put Amount for any
Option 1 Put, (ii) the aggregate Investment Amount of All Option Puts shall not
exceed the Maximum Commitment Amount; (iii) the Trading Day prior to the subject
Clearing Date did not have the lowest VWAP of the Common Stock out of the prior
10 consecutive Trading Days, (iv) at least two Trading Days have lapsed since
the most recent Clearing Date of an Option 1 Put, and (v) the aggregate
Investment Amount of the Option 1 Put and related Option 2 does not exceed
$750,000.

(b) Option 2 Put by its delivery to the Investor of a Put Notice from time to
time during the Commitment Period, to purchase Put Shares, provided that
notwithstanding any other terms of this Agreement, in each instance, (i) an
Option 1 Put has been previously and effectively processed and its Clearing Date
is the same day as the Put Notice for the subject Option 2 Put, (ii) the
Investment Amount is not more than the Option 2 Maximum Put Amount for any
Option 2 Put, (iii) the aggregate Investment Amount of All Option Puts shall not
exceed the Maximum Commitment Amount, (iv) the aggregate Investment Amount of
the Option 1 Put and related Option 2 Put does not exceed $750,000, and  (v) if
all shares of Common Stock resulting from prior submitted Put Notices for Option
1 Puts have been delivered.

(c) Option 3 Put by its delivery to the Investor of a Put Notice from time to
time during the Commitment Period, to purchase Put Shares, provided that
notwithstanding any other terms of this Agreement, in each instance, (i) the
Investment Amount is not more than the Option 3 Maximum Put Amount for any
Option 3 Put, (iii) the aggregate Investment Amount of All Option Puts shall not
exceed the Maximum Commitment Amount, (iv) if all shares of Common Stock
resulting from prior submitted Put Notices have been delivered, and (v) the
Common Stock must have closed at no less than $2.50 per share on the Trading Day
prior to the delivery of the Put Notice or the Common Stock must have traded at
or above $2.50 per share on the day of the delivery of the Put Notice, and (vi)
the Company shall not have filed or issued any material public disclosure
regarding its business or otherwise on either the day prior to the delivery of
the Put Notice or within 2 hours of the delivery of the Put Notice

(d) The Company and the Investor shall not effectuate any puts under this
Agreement on any date that, either: (i) the prior Trading Days closing price or
(ii) the Common Stock was not purchased, at a price at or above the Prohibited
Put Price. 

Section 2.2 MECHANICS.

--------------------------------------------------------------------------------

(a) PUT NOTICE. At any time and from time to time during the Commitment Period,
except as provided in this Agreement, the Company may cause an Option 1 Put, an
Option 2 Put or an Option 3 Put by delivering a Put Notice to the Investor,
subject to satisfaction of the conditions set forth in Section 2.1, ‎Section 7.2
and otherwise provided in this Agreement. The Company shall deliver, or cause to
be delivered, the Put Shares as DWAC Shares to the Investor within two Trading
Days following the Put Date.

(b) DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed delivered on
(i) the Trading Day it is received by e-mail by the Investor if such notice is
received on or prior to 8:30 a.m. EST or (ii) the immediately succeeding Trading
Day if it is received by e-mail after 8:30 a.m. EST on a Trading Day or at any
time on a day which is not a Trading Day. 

Section 2.3 CLOSINGS.

(a) TIMING. The Closing of an Option 1 Put shall occur within one Trading Day
following the end of the respective Option 1 Valuation Period, whereby the
Investor shall deliver the Investment Amount by wire transfer of immediately
available funds to an account designated by the Company. The Closing of an
Option 2 Put and Option 3 Put shall occur within one Trading Day following the
Clearing Date, whereby the Investor shall deliver the Investment Amount by wire
transfer of immediately available funds to an account designated by the Company.
In addition, on or prior to any such Closing, each of the Company and the
Investor shall deliver to each other all documents, instruments and writings
required to be delivered or reasonably requested by either of them pursuant to
this Agreement in order to implement and effect the transactions contemplated
herein.

(b) RETURN OF SURPLUS. If the value of the Put Shares delivered to the Investor
causes the Company to exceed the Maximum Commitment Amount, then the Investor
shall return to the Company the surplus amount of Put Shares associated with
such Option 1 Put, Option 2 Put or Option 3 Put, and such applicable purchase
Price shall be reduced by any Clearing Costs related to the return of such Put
Shares.

(c) RESALES DURING VALUATION PERIOD. The parties acknowledge and agree that
during the Option 1 Valuation Period, Option 2 Valuation Period or Option 3
Valuation Period (as applicable), the Investor may contract for, or otherwise
effect, the resale of the subject purchased Put Shares to third-parties.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTOR

The Investor represents and warrants to the Company that:

Section 3.1 INTENT. The Investor is entering into this Agreement for its own
account, and the Investor has no present arrangement (whether or not legally
binding) at any time to sell the Securities to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

Section 3.2 NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. Except with respect to the representations, warranties and covenants
contained in this Agreement, the Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

--------------------------------------------------------------------------------

Section 3.3 ACCREDITED INVESTOR. The Investor is an accredited investor as
defined in Rule 501(a)(3) of Regulation D, and the Investor has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. The Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.

Section 3.4 AUTHORITY. The Investor has the requisite power and authority to
enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the other Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action and no further consent
or authorization of the Investor is required. Each Transaction Document to which
it is a party has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, or similar laws relating
to, or affecting generally the enforcement of, creditors' rights and remedies or
by other equitable principles of general application.

Section 3.5 NOT AN AFFILIATE. The Investor is not an officer, director or
"affiliate" (as such term is defined in Rule 405 of the Securities Act) of the
Company.

Section 3.6 ORGANIZATION AND STANDING. The Investor is an entity duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation with full right, limited liability company power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
the other Transaction Documents.

Section 3.7 ABSENCE OF CONFLICTS. The execution and delivery of this Agreement
and the other Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby and compliance with the requirements hereof and
thereof, will not (a) violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Investor, (b) violate any provision
of any indenture, instrument or agreement to which the Investor is a party or is
subject, or by which the Investor or any of its assets is bound, or conflict
with or constitute a material default thereunder, (c) result in the creation or
imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement, or constitute a breach of any fiduciary duty owed by the Investor
to any third party, or (d) require the approval of any third-party (that has not
been obtained) pursuant to any material contract, instrument, agreement,
relationship or legal obligation to which the Investor is subject or to which
any of its assets, operations or management may be subject.

Section 3.8 DISCLOSURE; ACCESS TO INFORMATION. The Investor had an opportunity
to review copies of the SEC Documents filed on behalf of the Company and has had
access to all publicly available information with respect to the Company;
provided, however, that the Investor makes no representation or warranty
hereunder with respect to any SEC Document and is relying on the representations
and warranties of the Company in Article IV with respect to the SEC Documents.

Section 3.9 MANNER OF SALE. At no time was the Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertisement
regarding the Securities.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules hereto that as of the Execution Date and at each
Closing Date:

Section 4.1 ORGANIZATION OF THE COMPANY. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Ontario,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. Each
of the Company and the Subsidiaries is not in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

--------------------------------------------------------------------------------

Section 4.2 AUTHORITY. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents. The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its board of directors or stockholders is required. Each of this
Agreement and the other Transaction Documents has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

Section 4.3 CAPITALIZATION. As of the Execution Date, the authorized capital
stock of the Company is at set forth in Schedule 4.3. Except as set forth on
Schedule 4.3, the Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company's stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company's
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on Schedule 4.3, and except as a result of the purchase and
sale of the Securities, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company's capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company's stockholders.

Section 4.4 LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the SEC is contemplating
terminating such registration. Except as set forth on Schedule 4.4, the Company
has not, in the 12 months preceding the Execution Date, received notice from the
Principal Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Principal Market. Except as set
forth on Schedule 4.4, the Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

--------------------------------------------------------------------------------

Section 4.5 SEC DOCUMENTS; DISCLOSURE. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the one year preceding the Execution Date
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the "SEC Documents") on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and other federal laws,
rules and regulations applicable to such SEC Documents, and none of the SEC
Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments). The Company maintains a system of
internal accounting controls appropriate for its size. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed by the Company in its
financial statements or otherwise that would be reasonably likely to have a
Material Adverse Effect. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.

Section 4.6 VALID ISSUANCES. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
validly issued, fully paid, and non-assessable, free and clear of all Liens
imposed by the Company, other than restrictions on transfer provided for in the
Transaction Documents and under the Securities Act.

Section 4.7 NO CONFLICTS. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Put Shares and the Commitment
Shares, do not and will not: (a) result in a violation of the Company's or any
Subsidiary's certificate or articles of incorporation, by-laws or other
organizational or charter documents, (b) conflict with, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, result in the creation of any Lien upon any of the
properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, instrument or any "lock-up" or similar provision of any
underwriting or similar agreement to which the Company or any Subsidiary is a
party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect), nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing. The business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any governmental entity, except for possible violations that either singly or
in the aggregate do not and will not have a Material Adverse Effect. The Company
is not required under federal, state or local law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or the other Transaction Documents
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company in connection with the issuance of the Commitment Shares
or subsequent to any Closing or any registration statement that may be filed
pursuant hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of Investor herein.

--------------------------------------------------------------------------------

Section 4.8 NO MATERIAL ADVERSE CHANGE. No event has occurred that would have a
Material Adverse Effect on the Company or any Subsidiary that has not been
disclosed in subsequent SEC filings.

Section 4.9 LITIGATION AND OTHER PROCEEDINGS. Except as set forth on Schedule
4.9, there are no actions, suits, investigations, inquiries or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties, nor has the
Company received any written or oral notice of any such action, suit,
proceeding, inquiry or investigation, which would have a Material Adverse Effect
or would require disclosure under the Securities Act or the Exchange Act. No
judgment, order, writ, injunction or decree or award has been issued by or, to
the knowledge of the Company, requested of any court, arbitrator or governmental
agency which would have a Material Adverse Effect. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any Subsidiary, or any current
or former director or officer of the Company or any Subsidiary.

Section 4.10 REGISTRATION RIGHTS. No Person (other than the Investor) has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company or any Subsidiary.

Section 4.11 INVESTOR'S STATUS.  The Company acknowledges and agrees that the
Investor is acting solely in the capacity of arm's length purchaser with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby. The Company acknowledges and agrees that the Investor is not an
"affiliate" (as defined under the Securities Act) of the Company and will make
no representation or take any action to the contrary.  The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and any advice
given by the Investor or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

Section 4.12 NO GENERAL SOLICITATION; NO INTEGRATED OFFERING.  Neither the
Company, any Subsidiary, nor any of their respective affiliates, nor any Person
acting on their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Securities.  Neither the
Company, any Subsidiary, nor any of their respective affiliates, nor any Person
acting on their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of the offer and sale of any of the Securities
under the Securities Act, whether through integration with prior offerings or
otherwise, or cause this offering of the Securities to be integrated with prior
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market.  The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Principal Market.

Section 4.13 INTELLECTUAL PROPERTY RIGHTS.  The Company and each Subsidiary own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  None of the Company's, nor any Subsidiary's
material Intellectual Property has expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within three years from the date
of this Agreement.  The Company does not have any knowledge of any infringement
by the Company and/or any Subsidiary of any material Intellectual Property of
others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
being made or brought against, or to the Company's knowledge, being threatened
against, the Company and/or any Subsidiary regarding the infringement of any
Intellectual Property, which could reasonably be expected to have a Material
Adverse Effect.

--------------------------------------------------------------------------------

Section 4.14 ENVIRONMENTAL LAWS.  To the Company's knowledge, the Company and
each Subsidiary (i) is in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants ("Environmental Laws"), (ii) has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its respective businesses and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.15 TITLE.  Except as disclosed in Schedule 4.15, the Company and each
Subsidiary has good and marketable title in fee simple to all real property
owned by it and good and marketable title in all personal property owned by it
that is material to the business of the Company and each Subsidiary, in each
case free and clear of all Liens and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company or any Subsidiary
and Liens for the payment of federal, state or other taxes, the payment of which
is neither delinquent nor subject to penalties.  Any real property and
facilities held under lease by the Company or any Subsidiary is held under
valid, subsisting and enforceable leases with which the Company is in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any
Subsidiary.

Section 4.16 INSURANCE. The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and each Subsidiary is engaged.  Neither the
Company, nor any Subsidiary has been refused any insurance coverage sought or
applied for, and the Company has no reason to believe that it or any Subsidiary
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company, taken as a whole.

Section 4.17 REGULATORY PERMITS. The Company and each Subsidiary possesses all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
businesses, and neither the Company, nor any Subsidiary has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

Section 4.18 TAX STATUS.  The Company and each Subsidiary has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply. 
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

Section 4.19 TRANSACTIONS WITH AFFILIATES.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company or any Subsidiary,
and to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of the
lesser of (i) $120,000 or (ii) one percent of the average of the Company's total
assets at year-end for the last two completed fiscal years, other than for (i)
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company or any Subsidiary and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.

--------------------------------------------------------------------------------

Section 4.20 APPLICATION OF TAKEOVER PROTECTIONS.  The Company and its board of
directors have taken or will take prior to the Execution Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the articles of
incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

Section 4.21 FOREIGN CORRUPT PRACTICES.  Neither the Company, any Subsidiary,
nor to the knowledge of the Company, any agent or other Person acting on behalf
of the Company or any Subsidiary, has (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company or any Subsidiary
(or made by any Person acting on its behalf of which the Company is aware) which
is in violation of law, or (iv) violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended.

Section 4.22 SARBANES-OXLEY.  The Company is in compliance with all provisions
of the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it.

Section 4.23 CERTAIN FEES.  No brokerage or finder's fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of any Persons for fees of a type contemplated in this Section
4.23 that may be due in connection with the transactions contemplated by the
Transaction Documents.

Section 4.24 INVESTMENT COMPANY.  The Company is not an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.

Section 4.25 ACCOUNTANTS.  The Company's accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

Section 4.26 NO MARKET MANIPULATION. Neither the Company, nor any Subsidiary
has, and to its knowledge no Person acting on either of their behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

Section 4.27 NO DISQUALIFICATION EVENTS. None of the Company, any Subsidiary,
any of their predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company or any Subsidiary participating in the
offering contemplated hereby, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1) under the Securities Act (a
"Disqualification Event"), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act.  The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

--------------------------------------------------------------------------------

Section 4.28 MONEY LAUNDERING.  The Company and each Subsidiary is in compliance
with, and has not previously violated, the USA PATRIOT ACT of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism" (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

Section 4.29 ILLEGAL OR UNAUTHORIZED PAYMENTS; POLITICAL CONTRIBUTIONS.  Neither
the Company, nor any Subsidiary has, nor, to the best of the Company's knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company, any
Subsidiary or any other business entity or enterprise with which the Company is
or has been affiliated or associated, has, directly or indirectly, made or
authorized any payment, contribution or gift of money, property, or services,
whether or not in contravention of applicable law, (a) as a kickback or bribe to
any Person or (b) to any political organization, or the holder of or any
aspirant to any elective or appointive public office except for personal
political contributions not involving the direct or indirect use of funds of the
Company.

Section 4.30 SHELL COMPANY STATUS. The Company is not currently an issuer
identified in Rule 144(i)(1)(i) under the Securities Act, is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, has filed all
reports and other materials required to be filed by Section 13 or 15(d) of the
Exchange Act, as applicable during the preceding 12 months, and, as of a date at
least one year prior to the Execution Date, has filed current "Form 10
information" with the SEC (as defined in Rule 144(i)(3) of the Securities Act)
reflecting its status as an entity that is no longer an issuer described in Rule
144(i)(1)(i) of the Securities Act.

Section 4.31 ABSENCE OF SCHEDULES. In the event that on the Execution Date, the
Company does not deliver any disclosure schedule contemplated by this Agreement,
the Company hereby acknowledges and agrees that (i) each such undelivered
disclosure schedule shall be deemed to read as follows: "Nothing to Disclose",
and (ii) the Investor has not otherwise waived delivery of such disclosure
schedule. 

ARTICLE V
COVENANTS OF INVESTOR

Section 5.1 COMPLIANCE WITH LAW; TRADING IN SECURITIES. The Investor's trading
activities with respect to shares of Common Stock will be in compliance with all
applicable state and federal securities laws and regulations and the rules and
regulations of FINRA and the Principal Market.

Section 5.2 SHORT SALES AND CONFIDENTIALITY. Neither the Investor, nor any
affiliate of the Investor acting on its behalf or pursuant to any understanding
with it, will execute any Short Sales during the period from the Execution Date
to the end of the Commitment Period. For the purposes hereof, and in accordance
with Regulation SHO, the sale after delivery of a Put Notice of such number of
shares of Common Stock reasonably expected to be purchased under a Put Notice
shall not be deemed a Short Sale. The Investor shall, until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company in accordance with the terms of this Agreement, maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents. The Investor agrees not to
disclose any Confidential Information of the Company to any third party, except
for attorneys, accountants, advisors who have a need to know such Confidential
Information and are bound by confidentiality, and shall not use any Confidential
Information for any purpose other than in connection with, or in furtherance of,
the transactions contemplated hereby.  The Investor acknowledges that the
Confidential Information of the Company shall remain the property of the Company
and agrees that it shall take all reasonable measures to protect the secrecy of
any Confidential Information disclosed by the Company.

--------------------------------------------------------------------------------

ARTICLE VI
COVENANTS OF THE COMPANY

Section 6.1 REMOVED AND RESERVED.

Section 6.2 LISTING OF COMMON STOCK. The Company shall promptly secure the
listing of all of the Put Shares and Commitment Shares to be issued to the
Investor hereunder on the Principal Market (subject to official notice of
issuance) and shall use commercially reasonable best efforts to maintain, so
long as any shares of Common Stock shall be so listed, the listing of all such
Put Shares and Commitment Shares from time to time issuable hereunder. The
Company shall use its commercially reasonable efforts to continue the listing
and trading of the Common Stock on the Principal Market (including, without
limitation, maintaining sufficient net tangible assets) and will comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of FINRA and the Principal Market. The Company shall not take
any action that would reasonably be expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall
promptly, and in no event later than the following Trading Day, provide to the
Investor copies of any notices it receives from any Person regarding the
continued eligibility of the Common Stock for listing on the Principal Market. 
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this ‎Section 6.2).  The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.

Section 6.3 OTHER EQUITY LINES. So long as this Agreement remains in effect, the
Company covenants and agrees that it will not, without the prior written consent
of the Investor, enter into any other equity line of credit agreement with any
other party, without the Investor's prior written consent, which consent may be
granted or withheld in the Investor's sole and absolute discretion.

Section 6.4 FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The Company
agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
"Current Report"). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company. Pursuant to the terms of the Registration Rights
Agreement, the Company shall also file with the SEC, on or before the fifteenth
day following the Execution Date, a new registration statement on Form S-1 (the
"Registration Statement") covering the resale of the Put Shares and Commitment
Shares.

Section 6.5 ISSUANCE OF COMMITMENT SHARES. In consideration for the Investor's
execution and delivery of, and performance under this Agreement, the Company
shall cause the Transfer Agent to issue the Commitment Shares to the Investor on
the Execution Date. For the avoidance of doubt, all of the Commitment Shares
shall be fully earned as of the Execution Date, and the issuance of the
Commitment Shares is not contingent upon any other event or condition,
including, without limitation, the effectiveness of the Registration Statement
or the Company's submission of a Put Notice to the Investor and irrespective of
any termination of this Agreement.  The Company shall include on any
registration statement filed with the SEC all Commitment Shares. 

Section 6.6 DUE DILIGENCE; CONFIDENTIALITY; NON-PUBLIC INFORMATION. The Investor
shall have the right, from time to time as the Investor may reasonably deem
appropriate, to perform reasonable due diligence on the Company during normal
business hours.  The Company, each Subsidiary and their respective officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor's due diligence of the Company. The Company agrees not to disclose any
Confidential Information of the Investor to any third party, except for
attorneys, accountants, advisors who have a need to know such Confidential
Information and are bound by confidentiality, and shall not use any Confidential
Information for any purpose other than in connection with, or in furtherance of,
the transactions contemplated hereby.  The Company acknowledges that the
Confidential Information of the Investor shall remain the property of the
Investor and agrees that it shall take all reasonable measures to protect the
secrecy of any Confidential Information disclosed by the Investor. The Company
confirms that neither it nor any other Person acting on its behalf shall provide
the Investor or its agents or counsel with any information that constitutes or
might constitute material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information, and the Company shall have had at least 24 hours to
publicly disclose such material, non-public information prior to any such
disclosure by the Investor, and the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any Subsidiary, or any of
their respective directors, officers, employees, stockholders, affiliates or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

--------------------------------------------------------------------------------

Section 6.7 PURCHASE RECORDS.  The Company shall maintain records showing the
Available Amount at any given time and the date, Investment Amount and Put
Shares for All Put Options, contained in the applicable Put Notice.

Section 6.8 TAXES.  The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

Section 6.9 USE OF PROCEEDS.  The Company will use the net proceeds from the
offering of Put Shares hereunder in the manner described in the Registration
Statement or the SEC Documents.

Section 6.10 OTHER TRANSACTIONS.  The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Put Shares and the Commitment Shares to the Investor in
accordance with the terms of the Transaction Documents.

Section 6.11 INTEGRATION.  In any case subject to the terms of the Registration
Rights Agreement, from and after the Execution Date, neither the Company, nor or
any of its Subsidiaries or affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would require registration
of the offer and sale of any of the Securities under the Securities Act.

Section 6.12 TRANSACTION DOCUMENTS. On the Execution Date, the Company shall
deliver to the Investor executed copies of all of the Transaction Documents.

ARTICLE VII
CONDITIONS TO DELIVERY OF PUT NOTICES AND CONDITIONS TO CLOSING

Section 7.1 CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE AND SELL
PUT SHARES. The right of the Company to issue and sell the Put Shares to the
Investor is subject to the satisfaction of each of the conditions set forth
below:

--------------------------------------------------------------------------------

(a) ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of the Investor shall be true and correct in all material
respects as of the Execution Date and as of the date of each Closing as though
made at each such time.

(b) PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Investor at
or prior to such Closing.

(c) REGISTRATION STATEMENT. The Company shall not have the right to issue any
Put Shares if the Registration Statement, and any amendment or supplement
thereto, shall fail to be and remain effective for the resale by the Investor of
the Put Shares and Commitment Shares.

Section 7.2 CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO PURCHASE PUT
SHARES. The obligation of the Investor hereunder to purchase Put Shares is
subject to the satisfaction of each of the following conditions:

(a) REGISTRATION STATEMENT. The Registration Statement, and any amendment or
supplement thereto, shall be and remain effective for the resale by the Investor
of the Put Shares and the Commitment Shares and (i) neither the Company nor the
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so and (ii) no other suspension of the use of, or withdrawal of the
effectiveness of, such Registration Statement or related prospectus shall exist.
The Company shall have prepared and filed with the SEC a final and complete
prospectus (the preliminary form of which shall be included in the Registration
Statement) and shall have delivered to the Investor a true and complete copy
thereof.  Such prospectus shall be current and available for the resale by the
Investor of all of the Securities covered thereby. 

(b) ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of the Execution Date and as of the date of each Closing
(except for representations and warranties under the first sentence of ‎Section
4.3, which are specifically made as of the Execution Date and shall be true and
correct in all respects as of the Execution Date).

(c) PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.

(d) NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by the Transaction Documents, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by the Transaction Documents.

(e) ADVERSE CHANGES. Since the date of filing of the Company's most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.

(f) NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
FINRA, or otherwise halted for any reason, and the Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market. In the event of a suspension, delisting, or halting for any
reason, of the trading of the Common Stock, as contemplated by this Section
7.2‎(f), the Investor shall have the right to return to the Company any Put
Shares held by it and be refunded the Purchase Price of the applicable put.  The
refunded purchase price shall be based on the most recent Put Shares acquired by
the Investor. 

--------------------------------------------------------------------------------

(g) BENEFICIAL OWNERSHIP LIMITATION.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
"Beneficial Ownership Limitation"). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one Trading Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor's written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

(h) NO KNOWLEDGE. The Company shall have no knowledge of any event more likely
than not to have the effect of causing the Registration Statement to be
suspended or otherwise ineffective (which event is more likely than not to occur
within the 15 Trading Days following the Trading Day on which such Put Notice is
deemed delivered). The Company shall have no knowledge of any untrue statement
(or alleged untrue statement) of a material fact or omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, in the Registration Statement, any effective registration
statement filed pursuant to the Registration Rights Agreement or any
post-effective amendment or prospectus which is a part of the foregoing, unless
the Company has filed an amendment with the SEC or taken such other.

(i) NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of the Put
Shares shall not violate the shareholder approval requirements of the Principal
Market.

(j) OFFICER'S CERTIFICATE. On the date of delivery of each Put Notice, the
Investor shall have received the Closing Certificate executed by an executive
officer of the Company and to the effect that all the conditions to such Closing
shall have been satisfied as of the date of each such certificate.

(k) DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not subject to a
"DTC chill."

(l) SEC DOCUMENTS. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act shall have
been filed with the SEC within the applicable time periods prescribed for such
filings under the Exchange Act.

(m) TRANSFER AGENT INSTRUCTION LETTER. The Transfer Agent Instruction Letter
shall have been executed and delivered by the Company to the Transfer Agent and
acknowledged and agreed to in writing by the Transfer Agent, and the Company
shall have no knowledge of any fact or circumstance that would prevent the
Transfer Agent from complying with the terms of the Transfer Agent Instruction
Letter.

(n) REMOVED AND RESERVED.

(o) MINIMUM PRICING. Either (i) the Common Stock must have closed on the Trading
Day prior to the Put Date or (ii) the Common Stock at the time of the Put Notice
on the Trading Market on the Put Date, at a price at or above the Prohibit Put
Price. 

--------------------------------------------------------------------------------

(p) NO VIOLATION. No statute, regulation, order, guidance, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened or
endorsed by any federal, state, local or foreign court or governmental authority
of competent jurisdiction, including, without limitation, the SEC, which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents.

(q) LEGAL OPINION. The Company shall cause to be delivered to the Investor a
written opinion of counsel satisfactory to the Investor, in form and substance
satisfactory to the Investor and its counsel, relating to the availability and
effectiveness of the Registration Statement, as supplemented by any prospectus
supplement or amendment thereto, and regarding the Company's compliance with the
Delaware Statutes and the federal securities laws of the United States in the
issuance, sale and registration of the Put Shares and Commitment Shares.

ARTICLE VIII
LEGENDS

Section 8.1 NO RESTRICTIVE STOCK LEGEND. No restrictive stock legend shall be
placed on the share certificates representing the Put Shares.

Section 8.2 INVESTOR'S COMPLIANCE. Nothing in this Article ‎VIII shall affect in
any way the Investor's obligations hereunder to comply with all applicable
securities laws upon the sale of the Common Stock.

ARTICLE IX
NOTICES; INDEMNIFICATION

Section 9.1 NOTICES. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or e-mail as a PDF, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by e-mail at the address designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the second business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.

The addresses for such communications shall be:

If to the Company:

Sphere 3D Corp.

895 Don Mills Road, Bldg. 2, Suite 900

Toronto, Ontario, Canada, M3C 1W3

Attention:  Peter Tassiopoulos, Chief Executive Officer

Fax:  (858) 495-4267

With a copy (which shall not constitute notice) to:

Pryor Cashman LLP

7 Times Square

New York, New York 10036

Attention: M. Ali Panjwani, Esq.

--------------------------------------------------------------------------------

Fax: (212) 326-0806

If to the Investor:

Oasis Capital, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: investments@oasis-cap.com

Attention: Adam Long, Managing Partner

with a copy to (that shall not constitute notice)

Nason Yeager Gerson Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, Florida, 33410

E-mail: bbernstein@nasonyeager.com

Attention: Brian Bernstein, Esq

Either party hereto may from time to time change its address or e-mail for
notices under this ‎Section 9.1 by giving at least 10 days' prior written notice
of such changed address to the other party hereto.

Section 9.2 INDEMNIFICATION. In consideration of the Investor's execution and
delivery of this Agreement and in addition to all of the Company's other
obligations under the Transaction Documents, the Company (the "Indemnifying
Party") agrees to indemnify and hold harmless the other party along with its
officers, directors, employees, and authorized agents and representatives, and
each Person or entity, if any, who controls such party within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act or the rules
and regulations thereunder (an "Indemnified Party") from and against any and all
Damages, joint or several, and any and all actions in respect thereof to which
the Indemnified Party becomes subject to, resulting from, arising out of or
relating to (i) any misrepresentation, breach of warranty or nonfulfillment of
or failure to perform any covenant or agreement on the part of the Indemnifying
Party contained in this Agreement, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
registration statement pursuant to the Registration Rights Agreement or any
post-effective amendment thereof or supplement thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(iv) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law, as such Damages
are incurred, except to the extent such Damages result primarily from the
Indemnified Party's failure to perform any covenant or agreement contained in
this Agreement or the Indemnified Party's negligence, recklessness, fraud,
willful misconduct or bad faith in performing its obligations under this
Agreement; provided, however, that the foregoing indemnity agreement shall not
apply to any Damages of an Indemnified Party to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made by an Indemnifying Party in
reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented). To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.

Section 9.3 METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party under ‎Section 9.2 shall be asserted
and resolved as follows:

--------------------------------------------------------------------------------

(a) In the event any claim or demand in respect of which an Indemnified Party
might seek indemnity under ‎Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a Person other than a party hereto or
an affiliate thereof (a "Third Party Claim"), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party's claim for indemnification that is being asserted under any
provision of ‎Section 9.2 against an Indemnifying Party, together with the
amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such Third Party Claim (a "Claim Notice") with
reasonable promptness to the Indemnifying Party. If the Indemnified Party fails
to provide the Claim Notice with reasonable promptness after the Indemnified
Party receives notice of such Third Party Claim, the Indemnifying Party shall
not be obligated to indemnify the Indemnified Party with respect to such Third
Party Claim to the extent that the Indemnifying Party's ability to defend has
been prejudiced by such failure of the Indemnified Party. The Indemnifying Party
shall notify the Indemnified Party as soon as practicable within the period
ending thirty (30) calendar days following receipt by the Indemnifying Party of
either a Claim Notice or an Indemnity Notice (as defined below) (the "Dispute
Period") whether the Indemnifying Party disputes its liability or the amount of
its liability to the Indemnified Party under ‎Section 9.2 and whether the
Indemnifying Party desires, at its sole cost and expense, to defend the
Indemnified Party against such Third Party Claim.

(i) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section ‎9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to
‎Section 9.2). The Indemnifying Party shall have full control of such defense
and proceedings, including any compromise or settlement thereof; provided,
however, that the Indemnified Party may, at the sole cost and expense of the
Indemnified Party, at any time prior to the Indemnifying Party's delivery of the
notice referred to in the first sentence of this clause ‎(i), file any motion,
answer or other pleadings or take any other action that the Indemnified Party
reasonably believes to be necessary or appropriate to protect its interests; and
provided, further, that if requested by the Indemnifying Party, the Indemnified
Party will, at the sole cost and expense of the Indemnifying Party, provide
reasonable cooperation to the Indemnifying Party in contesting any Third Party
Claim that the Indemnifying Party elects to contest. The Indemnified Party may
participate in, but not control, any defense or settlement of any Third Party
Claim controlled by the Indemnifying Party pursuant to this clause ‎(i), and
except as provided in the preceding sentence, the Indemnified Party shall bear
its own costs and expenses with respect to such participation. Notwithstanding
the foregoing, the Indemnified Party may takeover the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under ‎Section 9.2 with respect to such Third Party Claim.

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to this Section ‎9.3(a), or if the Indemnifying Party gives such
notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party(with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause ‎(ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause ‎(iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this clause ‎(ii) or of the Indemnifying
Party's participation therein at the Indemnified Party's request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause ‎(ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.

--------------------------------------------------------------------------------

(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under ‎Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under ‎Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such Third
Party Claim, the Indemnifying Party and the Indemnified Party shall proceed in
good faith to negotiate a resolution of such dispute; provided, however, that if
the dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.

(b) In the event any Indemnified Party should have a claim under ‎Section 9.2
against the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under ‎Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an "Indemnity Notice") with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party's rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under ‎Section 9.2 and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

(c) The Indemnifying Party agrees to pay the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.

(d) The indemnity provisions contained herein shall be in addition to (i) any
cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.

ARTICLE X
MISCELLANEOUS

Section 10.1 GOVERNING LAW. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to the
principles of conflicts of law (whether of the State of New York or any other
jurisdiction).

--------------------------------------------------------------------------------

Section 10.2 ARBITRATION.  Any disputes, claims, or controversies arising out of
or relating to the Transaction Documents, or the transactions, contemplated
thereby, or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be referred to and resolved solely and exclusively
by binding arbitration to be conducted before the Judicial Arbitration and
Mediation Service ("JAMS" ), or its successor pursuant the expedited procedures
set forth in the JAMS Comprehensive Arbitration Rules and Procedures (the
"Rules" ), including Rules 16.1 and 16.2 of those Rules. The arbitration shall
be held in New York, New York, before a tribunal consisting of three arbitrators
each of whom will be selected in accordance with the "strike and rank"
methodology set forth in Rule 15. Either party to this Agreement may, without
waiving any remedy under this Agreement, seek from any federal or state court
sitting in the State of Kansas any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal. The costs and expenses of such
arbitration shall be paid by and be the sole responsibility of the Company,
including but not limited to the Investor's attorneys' fees and each
arbitrator's fees. The arbitrators' decision must set forth a reasoned basis for
any award of damages or finding of liability. The arbitrators' decision and
award will be made and delivered as soon as reasonably possibly and in any case
within 60 days' following the conclusion of the arbitration hearing and shall be
final and binding on the parties and may be entered by any court having
jurisdiction thereof.

Section 10.3 JURY TRIAL WAIVER. THE COMPANY AND THE INVESTOR HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS.

Section 10.4 ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Company and the Investor and their respective successors. Neither
this Agreement nor any rights of the Investor or the Company hereunder may be
assigned by either party to any other Person.

Section 10.5 NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and the Investor and their respective successors, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as set forth in Article ‎IX.

Section 10.6 TERMINATION. The Company may terminate this Agreement at any time
by written notice to the Investor, except while there is an outstanding Put
Notice. In addition, this Agreement shall automatically terminate on the earlier
of (i) the end of the Commitment Period; (ii) the date that the Company sells
and the Investor purchases the Maximum Commitment Amount; or (iii) the date in
which the Registration Statement is no longer effective, or (iv) the date that,
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property or the Company makes a general assignment for the benefit of its
creditors; provided, however, that the provisions of Articles III, IV, V, VI, IX
and the agreements and covenants of the Company and the Investor set forth in
this Article ‎X shall survive the termination of this Agreement for the maximum
length of time allowed under applicable law.

Section 10.7 ENTIRE AGREEMENT. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Company
and the Investor with respect to the matters covered herein and therein and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

Section 10.8 FEES AND EXPENSES. Except as expressly set forth in the Transaction
Documents or any other writing to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Investor. The Company
shall pay a non-accountable fee of $25,000 to the Investor on the Execution
Date.

--------------------------------------------------------------------------------

Section 10.9 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by e-mail of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.

Section 10.10 SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.

Section 10.11 FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 10.12 NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

Section 10.13 EQUITABLE RELIEF. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Investor by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Agreement, that the Investor shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction or injunctions restraining, preventing or
curing any breach of this Agreement and to enforce specifically the terms and
provisions hereof, without the necessity of showing economic loss and without
any bond or other security being required.

Section 10.14 TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

Section 10.15 AMENDMENTS; WAIVERS. No provision of this Agreement may be amended
or waived by the parties from and after the date that is one (1) Trading Day
immediately preceding the initial filing of the Registration Statement with the
SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

Section 10.16 PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement, other than as
required by law, without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by law, in which such
case the disclosing party shall provide the other party with prior notice of
such public statement. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Investor without the prior written consent of
the Investor, except to the extent required by law. The Investor acknowledges
that this Agreement and all or part of the Transaction Documents may be deemed
to be "material contracts," as that term is defined by Item 601(b)(10) of
Regulation S-K, and that the Company may therefore be required to file such
documents as exhibits to reports or registration statements filed under the
Securities Act or the Exchange Act. The Investor further agrees that the status
of such documents and materials as material contracts shall be determined solely
by the Company, in consultation with its counsel.

--------------------------------------------------------------------------------

** Signature Page Follows **

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the Execution Date.

SPHERE 3D CORP.

By: /s/Peter Tassiopoulos______________         

Name: Peter Tassiopoulos

Title: Chief Executive Officer

OASIS CAPITAL, LLC

By: /s/ Adam Long___________________

Name: Adam Long

Title: Managing Partner

 

** Signature Page to Equity Purchase Agreement **

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PUT NOTICE

TO: OASIS CAPITAL, LLC

DATE:______________________

We refer to the Equity Purchase Agreement, dated May ___, 2020 (the
"Agreement"), entered into by and between Sphere 3D Corp. and you. Capitalized
terms defined in the Agreement shall, unless otherwise defined herein, have the
same meaning when used herein.

We hereby:

1) Give you notice that we require you to purchase _______________ Put Shares
pursuant to an [ ] Option 1 Put or [  ] Option 2 Put or [  ] Option 3 Put; and

2) The purchase price per share, pursuant to the terms of the Agreement, is
_________________; and

3) Certify that, as of the date hereof, the conditions set forth in Section 7.2
of the Agreement are satisfied.

SPHERE 3D CORP.

By: ____________________________________

Name:  

Title:  

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OFFICER'S CERTIFICATE

OF SPHERE 3D CORP.

Pursuant to Section 7.2(j) of that certain equity purchase agreement, dated May
__, 2020 (the "Agreement"), by and between Sphere 3D Corp. (the "Company") and
Oasis Capital, LLC (the "Investor"), the undersigned, in his capacity as Chief
Financial Officer of the Company, and not in his individual capacity, hereby
certifies, as of the date hereof (such date, the "Condition Satisfaction Date"),
the following:

1. The representations and warranties of the Company contained in the Agreement
are true and correct in all material respects as of the Condition Satisfaction
Date as though made on the Condition Satisfaction Date (except for
representations and warranties specifically made as of a particular date) with
respect to all periods, and as to all events and circumstances occurring or
existing to and including the Condition Satisfaction Date, except for any
conditions which have temporarily caused any representations or warranties of
the Company set forth in the Agreement to be incorrect and which have been
corrected with no continuing impairment to the Company or the Investor; and

2. All of the conditions precedent to the obligation of the Investor to purchase
Put Shares set forth in the Agreement, including but not limited to Section 7.2
of the Agreement, have been satisfied as of the Condition Satisfaction Date.

Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of May ___,
2020.

By:________________________________________

Name:

Title:

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFER AGENT

INSTRUCTION LETTER

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 4.3

Capitalization

Capital Stock of the Parent

There are an unlimited number of shares of Parent Common Stock, an unlimited
number of Preferred Shares, issuable in series, an unlimited number of Series A
Preferred Shares, an unlimited number of Series B Preferred Shares an unlimited
number of Series C Preferred Shares, and a unlimited number of Series D
Preferred Shares authorized as of the date of the Agreement, of which 4,597,405
Parent Common Stock, no Series A Preferred Shares, 6,843,778 Series B Preferred
Shares,  1,600,000 Series C Preferred Shares, and 1,694,000 Series D Preferred
Shares are issued and outstanding.

Warrants to Purchase Capital Stock of the Parent

Description Number of Shares Strike Price Warrants - expiring 5/21/2020 3,800
US$800.00 Warrants - expiring 5/28/2020 250 US$800.00 Warrants - expiring
5/31/2020 150 US$800.00 Warrants - expiring 10/14/2020 2,010 US$466.00 Warrants
- expiring 12/4/2020 7,500 US$216.00 Warrants - expiring 12/15/2020 4,950
US$500.00 Warrants - expiring 12/18/2020 188 US$500.00 Warrants - expiring
3/4/2021 150 US$500.00 Warrants - expiring 8/11/2022 37,500 US$42.00 Warrants -
expiring 8/16/2022 11,876 US$42.00 Warrants - expiring 8/22/2022 25,625 US$42.00
Warrants - expiring 3/23/2023 1,205,820 US$0.60 Warrants - expiring 4/17/2023
111,563 US$5.60 Warrants - expiring 10/30/2025 1,694,000 US$0.92 Total Warrants
3,105,382  


--------------------------------------------------------------------------------


Stock Options (Exercise Price)

(US$)

Number of Shares

US$ 31.40

              50

US$ 542.00

              500

US$ 718.24

          500

US$ 2,304.80

              125

Total Options

    1,175


Convertible Debentures - US$406,000.00

625,240


--------------------------------------------------------------------------------

Schedule 4.4

LISTING AND MAINTENANCE REQUIREMENTS

Re: Non-Compliance with NASDAQ Capital Market's continued listing requirement
for the minimum value of the Company's stockholders' equity on or before
November 1, 2020.

On November 12, 2018, we received a letter from the Nasdaq Listing
Qualifications department of The Nasdaq Stock Market LLC notifying us that we
were not in compliance with the requirement of Nasdaq Marketplace Rule
5550(b)(1) for continued inclusion on the NASDAQ Capital Market because the
Company's stockholders' equity was below the required minimum of $2.5 million.
On May 14, 2019, we received written notification from The NASDAQ Stock Market,
LLC notifying us that we had not regained compliance with the minimum value of
the Company's stockholders' equity of $2.5 million. The Staff had determined
that the Company's common stock would be delisted from Nasdaq unless the Company
timely requests a hearing before a Nasdaq Hearings Panel (the "Panel").
Accordingly, we requested a hearing before the Panel, which was held on July 11,
2019, and which was the basis for the Panel's decision.

On July 22, 2019, the Panel issued a decision granting the request of the
Company for continued listing of our common stock on The NASDAQ Capital Market
pursuant to an extension through September 30, 2019 to demonstrate compliance
with the $2.5 million stockholders' equity requirement for continued listing. As
required pursuant to the Panel's decision, on August 15, 2019, the Company
reported to the Panel that it had completed certain components of its compliance
plan. On September 30, 2019, the Company requested an additional extension until
October 30, 2019 to complete the final components of its compliance plan, which
the Panel granted in a letter to the Company on October 8, 2019.

On November 6, 2019, the Company received notification from the Panel that the
Company has regained compliance with the $2.5 million stockholders' equity
requirement based on the Company's disclosures contained in its Form 8-K filed
with the Securities and Exchange Commission on November 1, 2019. The Panel
further advised that if the Company again falls below the $2.5 million
stockholders' equity requirement on or before November 1, 2020, the Company will
be notified of such non-compliance and will at that time be afforded a hearing
before the Panel, which could result in the Company's delisting.

Re: Non-Compliance with the requirement of Nasdaq Marketplace Rule 5550(a)(2)
for continued inclusion on the NASDAQ Capital Market as a result of the closing
bid price for the Company's common stock being below $1.00 for 30 consecutive
business days.

On January 3, 2020, the Company received a letter from the Nasdaq Listing
Qualifications department of The Nasdaq Stock Market LLC notifying the Company
that it was not in compliance with the requirement of Nasdaq Marketplace Rule
5550(a)(2) for continued inclusion on the NASDAQ Capital Market as a result of
the closing bid price for the Company's common stock being below $1.00 for 30
consecutive business days. This notification has no effect on the listing of the
Company's common shares at this time.

 

--------------------------------------------------------------------------------

In accordance with the Nasdaq Marketplace Rules, the Company was provided an
initial period of 180 calendar days, or until July 1, 2020, to regain
compliance, which will require a closing bid price for the Company's common
stock above $1.00 for a minimum of 10 consecutive business days. However, due to
recent market turmoil, Nasdaq has filed a rule change tolling the compliance
periods for price-based listing requirements through June 30, 2020, extending
the Company's compliance period until September 14, 2020. If the Company does
not comply with Marketplace Rule 5550(a)(2) by September 14, 2020, the Company
may be eligible for additional time to demonstrate compliance with the bid price
requirement. To qualify, the Company will be required to meet the continued
listing requirement for market value of publicly held shares and all other
initial listing standards for the NASDAQ Capital Market, with the exception of
the bid price requirement, and will need to provide written notice of its
intention to cure the deficiency during the second compliance period, by
effecting a reverse stock split, if necessary. If the Company meets these
requirements, the Company will be granted an additional 180 days or until March
13, 2021 to become compliant. If the Company does not qualify for the second
compliance period or fails to regain compliance during the second 180-day
period, then Nasdaq will notify the Company of its determination to delist the
Company's common shares, at which point the Company would have an opportunity to
appeal the delisting determination to a Hearings Panel.

--------------------------------------------------------------------------------

Schedule 4.9

LITIGATION AND OTHER PROCEEDINGS

The Company is, from time to time, subject to claims and suits arising in the
ordinary course of business. In the opinion of management, the ultimate
resolution of such pending proceedings will not have a material effect on the
Company's results of operations, financial position or cash flows.

In April 2015, we filed a proof of claim in connection with bankruptcy
proceedings of V3 Systems, Inc. ("V3") based on breaches by V3 of the Asset
Purchase Agreement entered into between V3 and the Company dated February 11,
2014 (the "APA"). On October 6, 2015, UD Dissolution Liquidating Trust ("UD
Trust"), post-confirmation liquidating trust established by V3's plan of
liquidation, filed a complaint against us and certain of our current and former
directors in the U.S. Bankruptcy Court for the District of Utah Central Division
objecting to our proof of claim and asserting claims for affirmative relief
against us and our directors. This complaint alleges, among other things, that
Sphere 3D breached the APA and engaged in certain other actions and/or omissions
that caused V3 to be unable to timely sell the Sphere 3D common shares received
by V3 pursuant to the APA. The UD Trust seeks, among other things, monetary
damages for the loss of the potential earn-out consideration, the value of the
common shares held back by us pursuant to the APA and costs and fees.

On December 23, 2015, we filed a motion seeking to dismiss the majority of the
claims asserted by the UD Trust. On January 13, 2016, we filed a counterclaim
against the UD Trust in which we allege that V3 breached numerous provisions of
the APA. On July 22, 2016, we filed a motion seeking to transfer venue of this
action to the United States District Court for the District of Delaware. The
Utah Bankruptcy Court granted our motion to transfer venue on August 30, 2016,
and the case was formally transferred to the Delaware District Court on October
11, 2016. On November 13, 2018, the Delaware District Court referred the case to
the Delaware Bankruptcy Court. The Delaware Bankruptcy Court never set a hearing
or decided our motion to dismiss.

In March 2018, UD Trust filed a complaint in U.S. District Court for the
Northern District of California ("California Complaint") asserting that two
transactions involving the Company constitute fraudulent transfers under federal
and state law. First, UD Trust alleges that the consolidation of the Company's
and its subsidiaries' indebtedness to the Cyrus Group into a debenture between
FBC Holdings and the Company in December 2014 constitutes a fraudulent transfer.
Second, UD Trust alleges that the Share Purchase Agreement constitutes a
fraudulent transfer, and seeks to require that the proceeds of the transaction
be placed in escrow until the V3 litigation is resolved. The California
Complaint also asserts a claim against the Company's former CEO for breach of
fiduciary duty, and a claim against the Cyrus Group for aiding and abetting
breach of fiduciary duty. On July 25, 2018, we filed a motion seeking to dismiss
all of the claims asserted against the Company and its former CEO. On the same
day, the Cyrus Group filed a motion seeking to dismiss all claims asserted
against the Cyrus Group. The UD Trust voluntarily dismissed this case without
prejudice on February 5, 2020.

--------------------------------------------------------------------------------

On October 22, 2019, UD Trust filed an amended complaint in the Delaware
Bankruptcy Court. The amended complaint includes all of the claims and parties
in the original complaint first filed in October 2015 in the Utah Bankruptcy
Court as well as the claims and additional parties in the California Complaint.
We continue to believe this lawsuit to be without merit and intend to vigorously
defend against the action. On February 10, 2020, we filed a renewed motion
seeking to dismiss the majority of the claims asserted by the UD Trust in the
amended complaint. On that same day, we also filed a counterclaim against the UD
Trust in which we allege that V3 breached numerous provisions of the APA. The
Company's current and former officers and directors that were named as
defendants in the amended complaint as well as the Cyrus Group all filed motions
seeking to dismiss all claims that the UD Trust alleged against them.

--------------------------------------------------------------------------------

Schedule 4.15

TITLE

None.

 

--------------------------------------------------------------------------------